EXHIBIT 10.17

 

AMENDED AND RESTATED JOINT MARKETING AGREEMENT

 

THIS AMENDED AND RESTATED JOINT MARKETING AGREEMENT (this “Agreement”) is made
as of this 26th day of April 2005, by and among Resorts International Hotel,
Inc., a New Jersey corporation having a place of business at 1133 Boardwalk,
Atlantic City, New Jersey 08401 (“RIH”), Colony Resorts LVH Acquisitions, LLC, a
Nevada limited liability company having a place of business at The Las Vegas
Hilton, 3000 Paradise Road, Las Vegas, Nevada 89109 (“LVH”) and Resorts
International Holdings, LLC, a Delaware limited liability company (“RIH
Resorts,” and together with the direct and indirect subsidiaries of RIH Resorts
set forth on Schedule A hereto, “Resorts”), having places of business at Resorts
East Chicago, 777 Harrah’s Boulevard, East Chicago, Indiana 46312, Resorts
Tunica, 1100 Casino Strip Boulevard, Robinsonville, Mississippi 38664, The
Atlantic City Hilton, Boston Avenue & The Boardwalk, Atlantic City, New Jersey
08401 and Bally’s Tunica, 1450 Bally’s Boulevard, Robinsonville, Mississippi
38664.

 

RECITALS:

 

A. RIH owns and operates “Resorts Atlantic City,” a hotel and casino resort
facility located in Atlantic City, New Jersey (“RIH Casino”).

 

B. LVH owns and operates “The Las Vegas Hilton” a hotel and casino resort
facility located in Las Vegas, Nevada (“LVH Casino”).

 

C. Resorts owns and operates “Resorts East Chicago,” a hotel and casino resort
facility located in East Chicago, Indiana (the “IN Casino”), “Resorts Tunica,” a
hotel and casino resort facility located in Robinsonville, Mississippi (the “MS
I Casino”), “The Atlantic City Hilton,” a hotel and casino resort facility
located in Atlantic City, New Jersey (the “NJ Casino”) and “Bally’s Tunica,” a
hotel and casino resort facility located in Robinsonville, Mississippi (the MS
II Casino, and together with the IN Casino, the MS I Casino and the NJ Casino,
the “Resorts Casinos”). The RIH Casino, the LVH Casino and the Resorts Casinos
are referred to herein collectively as the “Casinos”.

 

D. By virtue of extensive marketing and promotion, and adhering to the highest
standards of service, the name “RESORTS INTERNATIONAL” and the related marks
listed on Schedule B hereto (collectively, the “Resorts International Marks”)
have become well-known to the public, and enjoy a superior reputation and
widespread goodwill with respect to the quality of services and products bearing
the Resorts International Marks.

 

E. RIH, LVH and Resorts each has substantial experience in the marketing and
operation of hotel and casino resort facilities, and independently possesses
unique and proprietary knowledge in the areas of marketing database systems
management and premium player development.

 



--------------------------------------------------------------------------------

F. RIH, LVH and Resorts each believes it to be in its best interests to promote
its respective Casino(s) by undertaking certain joint advertising and marketing
efforts in accordance with the terms and conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the premises and mutual promises and
representations contained herein, and other good and valuable consideration, the
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

 

1. JOINT ADVERTISING AND MARKETING EFFORTS.

 

1.1 Cooperative Covenant. The parties agree to cooperatively develop and
implement such joint advertising and marketing programs for the Casinos as they
may mutually agree upon. In connection with the efforts of the parties under
this Agreement, each party shall utilize such personnel, resources, skills,
know-how and information, as it considers necessary and consistent with its
internal policies. It is understood by the parties that the nature of this
cooperative effort is such that results cannot be guaranteed and that these
efforts are being performed on a best efforts basis.

 

1.2 Joint Advertising and Marketing Efforts. Each of RIH, LVH and Resorts shall
(a) use reasonable efforts to cross-advertise one another’s Casinos through its
promotional materials and customer service representatives and (b) undertake and
coordinate such additional promotional and marketing initiatives as the parties
may agree from time to time. Each of the parties specifically agrees that the
form, content and design of any and all advertisements and promotional materials
featuring another party shall at all times during the Term (as defined below) be
subject to such party’s final approval.

 

1.3 Participation in Promotions. Each of RIH, LVH and Resorts may, to the extent
practicable, participate in promotional events sponsored by the others. Such
participation shall be on a case-by-case basis.

 

1.4 Identification in Promotional Materials. Throughout the Term of this
Agreement, each of the parties agrees to include prominent references to the RIH
Casino, the LVH Casino and the Resorts Casinos, as the case may be, on all
promotional and advertising material where such a reference would be
appropriate.

 

1.5 Joint Review. Each of LVH, RIH and Resorts shall designate a person with
authority to review and approve on behalf of such party all promotional
materials using the Marks (as hereinafter defined) of such party. There shall be
overall joint cooperation and review of all proposed promotional and marketing
initiatives. Periodic conferences shall be held among RIH, LVH and Resorts
personnel to review the progress of the advertising and marketing initiatives
implemented pursuant to this Agreement and to discuss and review in advance any
new advertising and marketing strategies. The parties shall make a good faith
effort to agree on any necessary changes to the advertising and marketing
strategies developed under this Agreement, but final approval of any program or
use of the Marks of a party shall be in such party’s sole discretion.

 



--------------------------------------------------------------------------------

1.6 Mutual Covenant as to Advertisement. Each of RIH, LVH and Resorts agrees
that its marketing and advertising efforts shall at all times comply with all
applicable laws, rules and regulations and will not contain any material which
is obscene, threatening, fraudulent, harassing, libelous, infringing of third
party intellectual property rights, or otherwise illegal or offensive.

 

1.7. LVH Hilton Agreement. RIH and Resorts acknowledge that LVH is subject to
certain limitations and is required to comply with certain procedures in
connection with advertising and marketing under the License Agreement dated as
of June 18, 2004 between LVH and Hilton Inns, Inc. (the “LVH Hilton License”).
RIH and Resorts agree that any advertising and/or marketing of the LVH Casino is
subject in all respects to the terms of the LVH Hilton License, and that in
connection with any advertising and/or marketing of the LVH Casino by any means,
including, without limitation, the use of websites, RIH and Resorts shall comply
with all applicable terms, conditions and limitations set forth in the LVH
Hilton License.

 

1.8. AC Hilton Agreement. RIH and LVH acknowledge that Resorts is subject to
certain limitations and is required to comply with certain procedures in
connection with advertising and marketing under the License Agreement dated as
of April 26, 2005 between RIH Acquisitions NJ, LLC and Hilton Inns, Inc. (the
“AC Hilton License”). RIH and LVH agree that any advertising and/or marketing of
the NJ Casino is subject in all respects to the terms of the AC Hilton License,
and that in connection with any advertising and/or marketing of the NJ Casino by
any means, including, without limitation, the use of websites, RIH and LVH shall
comply with all applicable terms, conditions and limitations set forth in the AC
Hilton License.

 

1.9 Bally’s Tunica Agreement. RIH and LVH acknowledge that Resorts is subject to
certain limitations and is required to comply with certain procedures in
connection with advertising and marketing under the License Agreement dated as
of March 2, 2005 between Caesars Entertainment, Inc. and RIH Acquisitions MS II,
LLC (the “Bally’s License”). RIH and LVH agree that any advertising and/or
marketing of the MS II Casino is subject in all respects to the terms of the
Bally’s License, and that in connection with any advertising and/or marketing of
the MS II Casino by any means, including, without limitation, the use of
websites, RIH and LVH shall comply with all applicable terms, conditions and
limitations set forth in the Bally’s License.

 

2. TERM.

 

2.1 Term. The term of this Agreement shall commence on the date hereof and shall
continue for a period of ten (10) years (the “Initial Term”) and, at the end of
the Initial Term and each year thereafter, shall automatically renew for an
additional one (1) year (Initial Term together with any renewal, the “Term”)
unless the Initial Term or Term are sooner terminated as provided for herein.

 



--------------------------------------------------------------------------------

2.2 Termination. This Agreement may be terminated with respect to any party:

 

a. Upon six (6) months’ prior written notice to the other parties; or

 

b. Upon the mutual written consent of all parties.

 

2.3 Automatic Termination. This Agreement shall automatically terminate with
respect to any party or, in the case of subclause (f) below, with respect to LVH
only, upon the occurrence of any of the following events:

 

a. The breach by such party of any of its obligations hereunder provided that
the other parties have given written notice of the alleged breach and such
breach is continuing after thirty (30) days from the date of said notice;

 

b. The loss by such party of any license required to operate any Casino;

 

c. Any material part of such party’s rights under this Agreement shall be
declared invalid or unenforceable;

 

d. Such party ceases to function as a going concern, becomes insolvent, makes an
assignment for the benefit of creditors, files a petition or has a petition
filed against it under any bankruptcy, insolvency, reorganization or similar law
in any country, commits an act of bankruptcy or similar law or takes any action
to effect any of the foregoing; or

 

e. The acquisition of such party by a third party, whether by way of merger,
consolidation, asset sale or stock sale.

 

f. In the event Archon Financial, L.P. exercises any of it remedies pursuant to
the Loan Agreement dated as of June 18, 2004 between LVH, as Borrower, and
Archon Financial, L.P., as Lender, including foreclosure on the LVH Casino or
the tender by LVH of a deed in lieu of foreclosure.

 

3. CROSS-LICENSING PROVISIONS.

 

3.1 Trademark Licensing.

 

a. License Grant to RIH and Resorts. LVH hereby grants to RIH and Resorts a
non-exclusive, limited, worldwide, non-assignable and royalty-free license
throughout the Term of this Agreement (i) to display the LVH Trademarks (as
defined below) on RIH’s and Resorts’ Internet web sites and RIH’s and Resorts’
promotional materials in order to promote the LVH Casino and (ii) to otherwise
carry out RIH’s and Resorts’ obligations under this Agreement. RIH and Resorts
hereby agree not to use the LVH Trademarks or any confusingly similar marks in
connection with any goods or services other than those relating to the LVH
Casino. For purposes of this Agreement, the “LVH Trademarks” shall mean those
trademarks, service marks,

 



--------------------------------------------------------------------------------

names, logos and designations identified in Schedule C attached hereto, together
with such other marks that may be adopted by LVH after the date hereof and
included within the scope of this Agreement by notice from LVH to RIH and
Resorts.

 

b. License Grant to LVH and Resorts. RIH hereby grants to LVH and Resorts a
non-exclusive, limited, worldwide, non-assignable and royalty-free license
throughout the Term of this Agreement (i) to display the RIH Trademarks (as
defined below) on LVH’s and Resorts’ Internet web sites and LVH’s and Resorts’
promotional materials in order to promote the RIH Casino and (ii) to otherwise
carry out LVH’s and Resorts’ obligations under this Agreement. LVH and Resorts
hereby agree not to use the RIH Trademarks or any confusingly similar marks in
connection with any goods or services other than those relating to the RIH
Casino other than as expressly provided herein. For purposes of this Agreement,
the “RIH Trademarks” shall mean those trademarks, service marks, names, logos
and designations identified in Schedule D attached hereto, together with such
other marks that may be adopted by RIH after the date hereof and included within
the scope of this Agreement by notice from RIH to LVH and Resorts. In addition,
RIH hereby grants to LVH and Resorts a non-exclusive, worldwide, non-assignable
and royalty-free license throughout the Term of this Agreement to use the
Resorts International Marks in connection with the operation, advertising and
promotion of the LVH Casino and the Resorts Casinos, and the right to sublicense
the Resorts International Marks to Hilton Inns, Inc. pursuant to the LVH Hilton
License.

 

c. License Grant to RIH and LVH. Resorts hereby grants to RIH and LVH a
non-exclusive, limited, worldwide, non-assignable and royalty-free license
throughout the Term of this Agreement (i) to display the Resorts Trademarks (as
defined below) on RIH’s and LVH’s Internet web sites and RIH’s and LVH’s
promotional materials in order to promote the Resorts Casinos and (ii) to
otherwise carry out RIH’s and LVH’s obligations under this Agreement. RIH and
LVH hereby agree not to use the Resorts Trademarks or any confusingly similar
marks in connection with any goods or services other than those relating to the
Resorts Casinos. For purposes of this Agreement, the “Resorts Trademarks” shall
mean those trademarks, service marks, names, logos and designations identified
in Schedule E attached hereto, together with such other marks that may be
adopted by Resorts after the date hereof and included within the scope of this
Agreement by notice from Resorts to RIH and LVH (the Resorts Trademarks, the LVH
Trademarks, the RIH Trademarks and the Resorts International Marks shall be
collectively referred to as the “Marks”).

 

3.2 Title to Marks. Each party acknowledges that nothing contained in this
Agreement transfers to the other parties any right, title or proprietary
interest (including without limitation any intellectual property rights), in any
part of the marketing or promotional efforts which are the subject matter
hereof, or any proprietary information including, without limitation, the Marks,
trade secrets, know-how, inventions, patents (including applications,
extensions, continuations, renewals and re-issues thereof), copyrights and
designs. Except as provided herein, no licenses of any party’s Marks are granted
or implied under this Agreement.

 



--------------------------------------------------------------------------------

3.3 Goodwill Associated with Marks. The parties agree that protection of the
goodwill associated with their respective Marks and the protection of consumers
against trademark confusion are of paramount importance to each of them.
Accordingly, the parties covenant not to do anything that would damage the
goodwill presently associated with the LVH Trademarks, the RIH Trademarks, the
Resorts International Marks or the Resorts Trademarks, as the case may be, and
to always cooperate with each other to prevent consumers from being confused as
to the source or origin of the goods and services produced and marketed by each
of them under their respective Marks.

 

3.4 Use of Resorts International Marks and RIH Trademarks. RIH shall have the
right to exercise quality control over the Resorts International Marks and the
RIH Trademarks to the extent necessary to maintain the validity of the Resorts
International Marks and the RIH Trademarks and to protect the goodwill
associated therewith. In using the Resorts International Marks and the RIH
Trademarks, LVH and Resorts shall adhere to a level of quality consistent with
the standards of quality established for the Resorts International Marks and the
RIH Trademarks by RIH. In addition, whenever LVH or Resorts uses the Resorts
International Marks or RIH Trademarks in any media of general circulation,
including the Internet, LVH or Resorts, as the case may be, shall use the
Resorts International Marks or RIH Trademarks, as the case may be, in such
fashion as to identify clearly LVH or Resorts, as the case may be, as the origin
of such use. Upon RIH’s reasonable request, LVH or Resorts shall submit to RIH
for its approval samples of proposed or actual uses by LVH or Resorts, as the
case may be, of the Resorts International Marks and the RIH Trademarks.

 

3.5 Use of LVH Trademarks. LVH shall have the right to exercise quality control
over the LVH Trademarks to the extent necessary to maintain the validity of the
LVH Trademarks and to protect the goodwill associated therewith. In using the
LVH Trademarks, RIH and Resorts shall adhere to a level of quality consistent
with the standards of quality established for the LVH Trademarks by LVH. In
addition, whenever RIH or Resorts uses the LVH Trademarks in any media of
general circulation, including the Internet, RIH or Resorts, as the case may be,
shall use the LVH Trademarks in such fashion as to identify clearly RIH or
Resorts, as the case may be, as the origin of such use. Upon LVH’s reasonable
request, RIH or Resorts shall submit to LVH for its approval samples of proposed
or actual uses by RIH or Resorts, as the case may be, of the LVH Trademarks.

 

3.6 Use of Resorts Trademarks. Resorts shall have the right to exercise quality
control over the Resorts Trademarks to the extent necessary to maintain the
validity of the Resorts Trademarks and to protect the goodwill associated
therewith. In using the Resorts Trademarks, RIH and LVH shall adhere to a level
of quality consistent with the standards of quality established for the Resorts
Trademarks by Resorts. In addition, whenever RIH or LVH uses the Resorts
Trademarks in any media of general circulation, including the Internet, RIH or
LVH, as the case may be, shall use the Resorts Trademarks in such fashion as to
identify clearly RIH or LVH, as the case may be, as the origin of such use. Upon
Resorts’ reasonable request, RIH or LVH shall submit to Resorts for its approval
samples of proposed or actual uses by RIH or LVH, as the case may be, of the
Resorts Trademarks.

 



--------------------------------------------------------------------------------

3.7. Use of LVH Trademarks. RIH and Resorts acknowledge that LVH licenses
certain of the LVH Trademarks from Hilton Inns, Inc. pursuant to the LVH Hilton
License (the “LVH Hilton Marks”). RIH and Resorts agree that the sub-license of
the LVH Hilton Marks set forth in Section 3.1 (a) herein is subject in all
respects to the terms of the LVH Hilton License, and that in connection with any
use by RIH or Resorts of the LVH Hilton Marks, RIH or Resorts, as the case may
be, shall comply with all applicable terms, conditions and limitations set forth
in the LVH Hilton License.

 

3.8. Use of Resorts Trademarks. RIH and LVH acknowledge that RIH Acquisitions
NJ, LLC (“RIH NJ”), a wholly owned subsidiary of RIH Resorts, licenses certain
of the Resorts Trademarks from Hilton Inns, Inc. pursuant to the AC Hilton
License (the “AC Hilton Marks”) and that RIH Acquisitions MS II, LLC (“RIH MS
II”), a wholly owned subsidiary of RIH Resorts, licenses certain of the Resorts
Trademarks from Caesars Entertainment, Inc. pursuant to the Bally’s License (the
“Bally’s Marks”). RIH and LVH agree that the license of the AC Hilton Marks and
the Bally’s Marks set forth in Section 3.1(c) herein is subject in all respects
to the terms of the AC Hilton License and the Bally’s Marks, respectively, and
that in connection with any use by RIH or LVH of the AC Hilton Marks or the
Bally’s Marks (as affiliated entities of RIH NJ and RIH MS II), RIH or LVH, as
the case may be, shall comply with all applicable terms, conditions and
limitations set forth in the AC Hilton License or the Bally’s License, as the
case may be.

 

4. COST ALLOCATION.

 

4.1 Cost Allocation.

 

Any party that incurs costs in excess of its direct share or any expense which
is directly allocable to or incurred on behalf of another party shall be
reimbursed by such party so long as such party consented to such expense prior
to the incurrence of the same, it being acknowledged that the intent of this
Section 4.1 shall be to allocate all such costs and expenses among RIH, LVH and
Resorts in proportion to the benefits received by each such party as a result of
such costs and expenses. RIH, LVH and Resorts agree to use their reasonable best
efforts to determine the relative benefits derived by each party from each of
the costs and expenses incurred pursuant to this Agreement and to allocate each
such cost or expense among the parties accordingly. A party seeking
reimbursement shall issue a reimbursement request to the other parties detailing
the costs and expenses incurred for which reimbursement is sought, the
calculation of each party’s share of such costs and expenses, and such
supporting documentation and other information as the other parties may
reasonably request. Within twenty (20) days of receipt of a reimbursement
request and supporting documentation, the parties with the reimbursement
obligations shall reimburse the party seeking reimbursement for such costs and
expenses. All expenses associated with the compliance of any governmental
authority regulating gaming in the States of New Jersey, Nevada, Indiana and
Mississippi, including without limitation the New Jersey Casino Control
Commission, the New Jersey Division of Gaming Enforcement, the Nevada Gaming
Commission, the Nevada State Gaming Control Board, the

 



--------------------------------------------------------------------------------

Indiana Gaming Commission, the Indiana State Police, Gaming Division and the
Mississippi Gaming Commission, shall be the expense of the party regulated by
such authority.

 

4.2 Expenses. Each of RIH, LVH and Resorts agrees to be solely responsible for
and to pay out of its own funds all expenses incurred by such party relating to
or arising out of such party’s performance of this Agreement, including without
limitation, fees, taxes, insurance premiums, legal and accounting service fees,
all secretarial, photocopying, telecommunications, office supplies and other
support services, and travel, food and lodging expenses.

 

4.3 Employer Liability. Unless otherwise mutually agreed among the parties, each
party agrees that its shall be solely responsible for, and that the other
parties shall have no liability with respect to, the compensation of and any
claims asserted by its respective officers, directors, partners, members,
employees or agents assigned or requested to perform under this Agreement. For
purposes of this Section 4.3, “compensation” shall include salary, wages,
benefits and federal, state and local payroll taxes, and “claims” shall include
disability, workers’ compensation, discrimination or other employer liability or
tort claim.

 

5. CONFIDENTIALITY.

 

5.1 Confidentiality. Each of RIH, LVH and Resorts acknowledges that it may
acquire Confidential Information (as defined below) with respect to the other
parties and the businesses such parties conduct. In connection therewith, each
party covenants to refrain from disclosing at any time any such Confidential
Information with respect to the other parties unless legally compelled to
disclose such information in response to a summons, order or subpoena issued by
a court or governmental agency (provided that such party shall have provided the
other affected party or parties with prompt written notice of any such request
or requirement so that it or they may seek a protective order or other
appropriate remedy). Upon any termination of this Agreement, each party agrees
to return to each other party all documents or recorded material of any type
(including all copies thereof) which may be in its possession or under its
control and which constitutes or relates to Confidential Information of such
other party.

 

For purposes of this Agreement “Confidential Information” shall mean all
confidential information with respect to a party and its affiliates and the
business they conduct, including, without limitation, confidential information
and trade secrets concerning such business and other plans, customer names,
customer requirements and supplier names, profit formulas and financial plans.
“Confidential Information” shall not include (i) information generally known to
the public, and (ii) information properly and legally received from a third
party which is not an affiliate of RIH, LVH or Resorts and which is not under
any duty to the other party not to disclose such information.

 

5.2 Remedies. Each of RIH, LVH and Resorts hereby acknowledges and agrees that
the prohibitions against disclosure of Confidential Information recited herein
are in addition to, and not in lieu of, any rights or remedies each may have
available to it pursuant to the laws of any jurisdiction or common law or
judicial precedent to prevent the disclosure of proprietary or

 



--------------------------------------------------------------------------------

Confidential Information, and the enforcement by any of them of its rights and
remedies pursuant to this Agreement shall not be construed as a waiver of any
other rights or available remedies that it may possess in law or equity absent
this Agreement.

 

5.3 Survival. The provisions of this Section 5 shall survive any termination of
this Agreement.

 

6. INDEMNIFICATION.

 

6.1 Each of RIH, LVH and Resorts (each an “Indemnitor”) agrees to indemnify each
other party and such party’s officers, members, shareholders, employees, agents
and controlling persons (collectively, “Indemnitees”) from and against any and
all liabilities imposed on such party and its Indemnitees by any governmental
authority by reason of Indemnitor’s performance of its obligations under this
Agreement.

 

6.2 Each of RIH, LVH and Resorts agrees to indemnify and hold each other party
and such party’s Indemnitees free and harmless from and against any damages,
liability, cost, claim, fee, obligation or expense, including attorneys’ fees
and expenses incurred in defense of any of the foregoing (“Losses”), arising out
of or in connection with this Agreement; provided, however, that the obligation
to indemnify and hold harmless hereunder shall not include any Losses suffered
by any party or its Indemnitees arising out of the gross negligence or willful
misconduct of any such party or its Indemnitees or the performance of duties not
in conformity with, or in breach of, this Agreement.

 

6.2 The provisions of this Section 6 shall survive any termination of this
Agreement.

 

7. REPRESENTATIONS AND WARRANTIES.

 

7.1 RIH Representations and Warranties. RIH represents and warrants as follows:

 

a. RIH is a corporation duly organized, validly existing and in good standing
under the laws of the State of New Jersey, and has all requisite power and
authority to conduct its business as now conducted.

 

b. The execution, delivery and performance by it of this Agreement and the
consummation of the transactions contemplated thereby do not and will not
violate or conflict with any provision of its organizational documents or
operating agreement, or any other agreement to which it is a party or pursuant
to which any of its assets are bound.

 

c. This Agreement has been duly executed and delivered by RIH and constitutes
the legal, valid and binding obligation of RIH enforceable against it in
accordance with its terms.

 



--------------------------------------------------------------------------------

7.2 LVH Representations and Warranties. LVH represents and warrants as follows:

 

a. LVH is a limited liability company duly organized, validly existing and in
good standing under the laws of the State of Nevada, and has all requisite power
and authority to conduct its business as now conducted.

 

b. The execution, delivery and performance by it of this Agreement and the
consummation of the transactions contemplated thereby do not and will not
violate or conflict with any provision of its organizational documents or
operating agreement, or any other agreement to which it is a party or pursuant
to which any of its assets are bound.

 

c. This Agreement has been duly executed and delivered by LVH and constitutes
the legal, valid and binding obligation of LVH enforceable against it in
accordance with its terms.

 

7.3 RIH Resorts Representations and Warranties. RIH Resorts represents and
warrants as follows:

 

a. RIH Resorts is a limited liability company duly organized, validly existing
and in good standing under the laws of the State of Delaware, and has all
requisite power and authority to conduct its business as now conducted. Each of
the subsidiaries of RIH Resorts set forth on Schedule A hereto is a limited
liability company duly organized, validly existing and in good standing under
the laws of the jurisdiction set forth on Schedule A hereto, and has all
requisite power and authority to conduct its business as now conducted.

 

b. The execution, delivery and performance by RIH Resorts of this Agreement and
the consummation of the transactions contemplated hereby do not and will not
violate or conflict with any provision of the organizational documents or
operating agreement of RIH Resorts or any of its subsidiaries set forth on
Schedule A hereto, or any other agreement to which it is a party or pursuant to
which any of its assets are bound.

 

c. This Agreement has been duly executed and delivered by RIH Resorts, and
constitutes the legal, valid and binding obligation of Resorts, enforceable
against it in accordance with its terms.

 

8. MISCELLANEOUS.

 

8.1 No Third Party Beneficiaries. This Agreement is exclusively for the benefit
of the parties hereto and it may not be enforced by any party other than the
parties to this Agreement and shall not give rise to liability to any third
party other than the authorized successors and assigns of the parties hereto.

 



--------------------------------------------------------------------------------

8.2 Relationship of the Parties. For all purposes herein, RIH, LVH and Resorts
shall be deemed to be independent contractors of one another and no party shall
act, represent or hold itself out as having authority to act as an agent or
partner of either of the other parties. Nothing express or implied in this
Agreement is intended or shall be construed to create or establish a joint
venture or a partnership among the parties hereof.

 

8.3 Limitation on Damages. None of the parties shall be liable to the other
parties for any consequential damages resulting from a breach hereof.

 

8.4 Further Acts. RIH Resorts shall cause any of its direct or indirect
subsidiaries to take any and all actions required to be taken by any such
subsidiary pursuant to the terms of this Agreement and the transactions
contemplated hereby.

 

8.5 Force Majeure. None of the parties shall be responsible for delays, failures
or omissions due to any cause beyond its reasonable control, wherever arising
and not due to its own negligence and which cannot be overcome by the exercise
of due diligence, including, but not limited to, labor disturbances, riots,
fires, earthquakes, floods, storms, lightening, epidemics, war, civil disorders,
hostilities, expropriation or confiscation of properties, failure of or delays
by carriers, interference by civil or military authorities, acts of God, acts or
regulations of Federal, state or local governments or branches or agencies
thereof. When the event operating to excuse performance by any party shall cease
this Agreement shall continue in full force and effect.

 

8.6 Assignments. This Agreement shall not be assigned by any party without the
prior written consent of the other parties, which consent shall not be
unreasonably withheld. No such assignment shall be valid until approved to the
extent required by the New Jersey Casino Control Commission, the Nevada Gaming
Commission, the Indiana Gaming Commission, the Mississippi Gaming Commission or
any other applicable regulatory authority. If an assignment is so approved, this
Agreement shall inure to the benefit of and be binding on the assignee or
subcontractor.

 

8.7 Dispute Resolution. Any dispute or controversy arising under, out of, in
connection with or in relation to this Agreement, any amendments thereof, or the
breach thereof, shall be determined and settled by arbitration in New York, New
York in accordance with the Rules of the American Arbitration Association. Any
award rendered therein shall be final and binding on the parties, and judgment
may be entered thereon in any court having jurisdiction thereof. All costs of
arbitration shall be borne equally.

 

8.8 Amendments. This Agreement may not be amended, modified, altered or waived,
in whole or in part, except by a subsequent writing, signed by all parties.

 

8.9 Notices. Any notice required or permitted to be given under this Agreement
shall be in writing and shall be deemed to have been duly given to the
applicable party (i) on the date of personal delivery or delivery by telecopier,
(ii) on the business day immediately following

 



--------------------------------------------------------------------------------

transmittal to a major overnight commercial courier, or (iii) five (5) days
after deposit in the United States mail, postage prepaid, in any case addressed
to the address or telecopy number of the applicable party set forth below, or
such other address or number as such party may hereafter specify by notice to
the others:

 

If to RIH:    Resorts International Hotel, Inc.      1133 Boardwalk     
Atlantic City, New Jersey 08401      Facsimile:    609-340-7892      Attention:
   Nicholas R. Amato           Sr. Vice President & General Counsel If to LVH:
   Colony Resorts LVH Acquisitions, LLC      The Las Vegas Hilton      3000
Paradise Road      Las Vegas, Nevada 89109      Facsimile:    702-739-5927     
Attention:    Lou Dorn           Vice President & General Counsel If to Resorts:
   Resorts International Holdings, LLC      c/o Colony Capital, LLC      660
Madison Avenue      New York, New York 10021      Facsimile:    212-593-5433  
   Attention:    Eric J. Matejevich With a copy to:    Colony Capital, LLC     
1999 Avenue of the Stars, Suite 1200      Los Angeles, California 90067     
Facsimile:    310-282-8816      Attention:    Joy Mallory

 

8.10 Governing Law. The rights and obligations of the parties and the
interpretation and performance of this Agreement shall be governed by the
internal laws of the State of New Jersey.

 

8.11 Casino/Gambling Acts. Notwithstanding anything to the contrary contained in
this Agreement, this Agreement shall be deemed to include all provisions
required by the gaming laws and the regulations of the States of Indiana,
Mississippi, Nevada, and New Jersey (collectively, the “Applicable Gaming
Laws”), incorporate by reference such provisions as if fully restated in this
Agreement and shall, to the extent required, be conditioned upon approval of the
New Jersey Casino Control Commission, the Nevada Gaming Commission, the Indiana
Gaming Commission and the Mississippi Gaming Commission. To the extent that any
term or

 



--------------------------------------------------------------------------------

provision contained in this Agreement shall be inconsistent with the Applicable
Gaming Laws, the provisions of such Applicable Gaming Laws shall govern. To the
extent so required pursuant to the laws of the State of New Jersey, the State of
Nevada, the State of Indiana or the State of Mississippi, the New Jersey Casino
Control Commission, the Nevada Gaming Commission, the Indiana Gaming Commission,
the Mississippi Gaming Commission and any other applicable regulatory authority
shall have the right to subsequently disapprove and cancel this Agreement. Each
party agrees to perform its duties under this Agreement in accordance with the
laws, ordinances, regulations and rules of any and all qualified public
authorities having jurisdiction over the conduct of each of the parties’
business and Casinos, including without limitation, New Jersey Casino Control
Commission, the Nevada Gaming Commission, the Indiana Gaming Commission and the
Mississippi Gaming Commission.

 

8.12 Entire Agreement. This document constitutes the entire agreement between
the parties, all prior oral or written agreements being merged herein, and
supersedes all prior representations. There are no representations, agreements,
arrangements or understandings, oral or written, between or among the parties
relating to the subject matter of this Agreement that are not fully expressed
herein.

 

8.13 Captions. The captions used herein are for convenience only and do not in
any way affect, limit, amplify or otherwise modify the terms and provisions of
this Agreement.

 

8.14 Counterparts. This Agreement may be executed in one or more counterparts
with each such counterpart deemed to be an original hereof and all such
counterparts deemed to be one and the same Agreement.

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Joint Marketing Agreement
as of the day and year first written above.

 

Resorts International Hotel, Inc. By:  

/s/ Audrey S. Oswell

   

Audrey S. Oswell

   

President and Chief Executive Officer

Colony Resorts LVH Acquisitions, LLC By:  

/s/ Rodolfo Prieto

   

Rodolfo Prieto

   

Chief Executive Officer

   

and General Manager

Resorts International Holdings, LLC By:  

/s/ Eric J. Matejevich

   

Eric J. Matejevich

   

Chief Financial Officer and Treasurer

 



--------------------------------------------------------------------------------

 

SCHEDULE A

 

SUBSIDIARIES

 

Subsidiary

--------------------------------------------------------------------------------

  

Jurisdiction of Organization

--------------------------------------------------------------------------------

RIH Acquisitions NJ, LLC    New Jersey RIH NJ Holdings, LLC    New Jersey RIH
Acquisitions IN, LLC    Indiana RIH Acquisitions MS I, LLC    Mississippi RIH
Acquisitions MS II, LLC    Mississippi

 



--------------------------------------------------------------------------------

 

SCHEDULE B

 

RESORTS INTERNATIONAL MARKS

 

1. “Resorts International”

 

2. “R” + crest (depicted below)

 



--------------------------------------------------------------------------------

 

SCHEDULE C

 

LVH Trademarks

 

U.S. Trademarks

 

HILTONa

 

SHIMMER CABARET

(Pending)

 

WHAT HAPPENS IN VEGAS STAYS IN VEGAS

(Pending)

 

MARGARITAGRILLE

(Pending)

 

PARADISE CAFÉ

(Pending)

 

8th POLE BAR

(Pending)

--------------------------------------------------------------------------------

a Under License Agreement dated as of June 18, 2004 between LVH and Hilton Inns,
Inc.

 



--------------------------------------------------------------------------------

 

SCHEDULE D

 

RIH Trademarks

 

U.S. Trademarks

 

RESORTS ATLANTIC CITY

 

R RESORTS ATLANTIC CITY (with stylized R)

 

LOOSE AS A GOOSE

 

RENDEZVOUS TOWER

(Pending)

 

THE UPTOWN CLUB

(Pending)

 

EZ CASH

(Pending)

 

Common Law Trademarks

 

RESORTS (with stylized R)

 

R RESORTS INTERNATIONAL (with stylized R)

 

R RESORTS INTERNATIONAL HOTEL (with stylized R)

 

R RESORTS INTERNATIONAL HOTEL AND CASINOS (with stylized R)

 

R RESORTS DESTINATIONS (WITH STYLIZED R)

 



--------------------------------------------------------------------------------

 

SCHEDULE E

 

Resorts Trademarks

 

AC HILTON

--------------------------------------------------------------------------------

  

RESORTS TUNICA

--------------------------------------------------------------------------------

  

BALLY’S TUNICA

--------------------------------------------------------------------------------

U.S. Trademarks    U.S. Trademarks    MS Trademarks HILTONb   

MISSISSIPPI COFFEE COMPANY

(Pending)

   DELTA STEAKHOUSE and Design THE OAKS    MISSISSIPPI PRIME (Pending)   
MAVERICK’S and Design      TJ’S STEAKHOUSE (Pending)    MAVERICK’S HIGH STAKES
PARLOR and Design NJ Trademarks   

THE BUFFET AT RESORTS

(Pending)

  

M and Design

DIZZY DOLPHIN BEACHFRONT BAR (and Logo)    MS Trademarks    DELTA CATFISH CAFE &
STEAKHOUSE DIZZY DOLPHIN (and Design)    BOURBON STREET BISTRO    VETERANS DAY
THUNDER PEREGRINES    Common Law Trademarks    ONE BUCK BUFFET HORIZONS    DELTA
DEUCES     

STERLING BRUNCH

        AR Trademarks CHAIRMAN’S CLUB         VETERANS DAY THUNDER DRIVE IN FOR
DOLLARS                     TN Trademarks Common Law Trademarks        

VETERANS DAY THUNDER

CARUSO’S          

CONEY ISLAND DELI

        Common Law Trademarks THE BEACH BAR         THE SALOON ISLAND BBQ BUFFET
        GOLD STAR SNACK BAR LE SALON         IT JUST FEELS RIGHT THE HOT HAMMER
        PAYCHECK PULL TABS SHAKE & TAKE’S         QUICK CHANGE DOLPHIN CLUB     
   SENSATIONAL SUNDAYS FALCON CLUB         WILD COYOTE JEWEL OF ATLANTIC CITY   
     SILO EATERY CABANA CLUB           CABANA CASH           GRAND SALON        
  THE GOLDEN REEF           CORNUCOPIA BUFFET           CAPPUCCINO’S          

--------------------------------------------------------------------------------

b Under License Agreement dated as of April 26, 2005 between RIH Acquisitions
NJ, LLC and Hilton Inns, Inc.

 